Citation Nr: 0816185	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for cardiovascular 
disease.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.

5.  Entitlement to service connection for peripheral vascular 
disease.

7.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1970.  He was awarded the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2005 and April 2005.  In April 2007, the veteran 
canceled his Board hearing request.  


FINDINGS OF FACT

1.  Erectile dysfunction developed as a result of service-
connected diabetes mellitus.

2.  In October 2007, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the appellant that a withdrawal of the appeal as to the 
remaining issues, i.e., service connection for diabetic 
retinopathy, cardiovascular disease, peripheral neuropathy of 
the upper and lower extremities, and peripheral vascular 
disease, and a higher rating for diabetes mellitus, is 
requested.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was caused by service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.310 (2007).

2.  The criteria for withdrawal of a Substantive Appeal of 
the issues of service connection for diabetic retinopathy, 
cardiovascular disease, peripheral neuropathy of the upper 
and lower extremities, and peripheral vascular disease, and a 
higher rating for diabetes mellitus by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome as to the issue of service 
connection for erectile dysfunction, and the appellant's 
withdrawal from appeal of the remaining issues, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) need not be discussed.  

The veteran is service-connected for diabetes mellitus, and 
he contends that he developed erectile dysfunction as a 
result of that disease.  Service connection may be 
established for chronic disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310(a).  

In January 2005, a VA examination was conducted.  According 
to the report of this examination, the veteran had been 
diagnosed with diabetes mellitus since 2002.  He had a remote 
history of a vasectomy.  On examination, the phallus was 
normal, both testes were descended, and no physical 
abnormalities of the creative organs were noted.  The 
prostate was 2+.  The impression was erectile dysfunction 
which the veteran reported started with initial symptoms 
before the diagnosis of diabetes mellitus.  Therefore, the 
examiner concluded, with concurrent symptoms the veteran's 
diabetes mellitus was not believed to be the cause of his 
erectile dysfunction.  There was evidence of hypogonadism 
which was a likely cause for his erectile dysfunction.

However, in statements received in October 2007, the 
veteran's private family doctor and his VA physician each 
wrote that the veteran's erectile dysfunction was due to his 
diabetes mellitus.  His private doctor, D. Sander, M.D., had 
previously written, in November 2004, that the veteran had 
erectile dysfunction, probably secondary to diabetes 
mellitus.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

First, the Board notes that the two opinions from the 
veteran's treating doctors were provided by physicians, while 
the VA examiner was a physician's assistant (PA).  A 
physician is an authorized practitioner of medicine, while a 
PA has been trained and certified to provide certain of a 
physician's duties, "all under the responsible supervision 
of a licensed physician."  Dorland's Illustrated Medical 
Dictionary 1434 (30th ed. 2003).  Thus, the physicians are 
more qualified to provide an opinion.  

Moreover, the VA examiner's opinion was based on a history 
that the veteran had been treated for erectile dysfunction 
prior to the diagnosis of diabetes mellitus.  This history is 
not elsewhere corroborated.  While the Board does not give a 
treating physician's opinion preferential treatment, the 
private physician, in particular, is in a position to have 
specific knowledge of whether diabetes mellitus or erectile 
dysfunction was present first, yet he still concluded that 
erectile dysfunction was due to diabetes mellitus.  The VA 
examiner's conclusion that erectile dysfunction was likely 
due to hypogonadism is not otherwise supported by the 
remainder of the medical evidence of record, which does not 
show a diagnosis of hypogonadism.  Although the VA examiner's 
report contained more findings than the treating physicians' 
statements, a relationship of the findings to the conclusions 
was not explained.  For instance, although the examiners 
stated that symptoms of hypogonadism were present, no such 
symptoms were identified.  

Furthermore, additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310.  This matter was not addressed by the VA 
examiner.  

In view of the foregoing, the Board finds that in this case, 
the opinions from the veteran's treating doctors are more 
probative than the VA examiner's opinion.  The doctors are 
more qualified to provide a nexus opinion than the PA; the VA 
examiner did not identify facts to support her conclusions; 
and the treatment records do not tend to support her 
conclusions.  The evidence establishes that erectile 
dysfunction is secondary to service connection diabetes 
mellitus, and service connection is warranted.  The benefit 
of the doubt has been applied in making this decision.  38 
U.S.C.A. § 5107(b).   

As to the remaining issues, in a written statement received 
in October 2007, the veteran said that he wished to drop all 
issues except service connection for erectile dysfunction, 
and this was confirmed by his representative as well.  Under 
38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the remaining issues on appeal in writing, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issues of 
entitlement to service connection for diabetic retinopathy, 
cardiovascular disease, peripheral neuropathy of the upper 
and lower extremities, and peripheral vascular disease, and 
to a higher rating for diabetes mellitus, and the appeal as 
to those issues is dismissed.




ORDER

Service connection for erectile dysfunction is granted.

The appeal is dismissed as to the issues of entitlement to 
service connection for diabetic retinopathy, cardiovascular 
disease, peripheral neuropathy of the upper and lower 
extremities, and peripheral vascular disease, and to a higher 
rating for diabetes mellitus.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


